   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 1 of 35



Rule 26(a)(2)(B) Expert Report of Paul Goldstein, Ph.D.
RE: Cody Stewart, et al. v. Hunt Southern Group, LLC, et al, USDC Civil Action No.
1:18-cv-00053-HSO-JCG

Qualifications
        I am a member of the Toxicology program at University of Texas at El Paso. My
name is Paul Goldstein. I am currently a Full Professor with the Department of
Biological Sciences at the University of Texas at El Paso, in El Paso, Texas. I have
been a faculty member with the Department of Biological Sciences since 1985. Within
that department, I was an Associate Professor of Genetics and Toxicology from 1985
through 1989, the Assistant Chairman of the Department from 1985 through 1989, and
a Full Professor of Genetics and Toxicology since 1989. Prior to my arrival at my
current university, I was an Assistant Professor of Biology at the University of North
Carolina at Charlotte from 1979 through 1984, and a Research Assistant with the
Department of Genetics and Plant Pathology at North Carolina State University from
1977 through 1979.
        I hold a Bachelor of Science degree in Biological Sciences from the State
University of New York at Albany (1973); a Master of Science degree in Genetics from
Ohio University in Athens, Ohio (1975); and a Ph.D. in Genetics from York University, in
Toronto, Ontario, Canada (1977).
        I am a former or current member of the following professional societies and
organizations: Society of Toxicology; American Society of Crime Lab Directors
(Academic Affiliate); American Society of Cell Biology; New York Academy of Sciences
(special citation); American Society of Parasitology; American Association for the
Advancement of Science; Society of Nematology; Beta Beta Beta (National Biological
Honor Society); and Sigma-Xi (Scientific Research Society).
        The primary focus of my teaching and research work is in the area of Toxicology
and Genetics. I teach or have taught courses in the fundamental principles of Biology,
Anatomy and Physiology, as well as advanced courses in Genetics, Toxicology,
Biostatistics, and Forensic DNA Analysis. I developed a course in Toxicology currently
taught to students around the world via the University of Texas TeleCampus. I
developed all the text materials for this course and hold the copyright as well. Over the
course of my teaching and research career, I have received multiple grants, from such
organizations as the National Institute of Health and the National Science Foundation.
In addition, I have acted as a reviewer for various grants and publications, including
those associated with the National Institute of Health, the National Science Foundation,
the Journal of Cell Science, and others.
         Over the last 30 years, I have directed scientific laboratories in both University
and Private settings. I have been directly responsible for Quality Control, Safety,
Regulatory, Budgets, and Personnel. I have been involved in inspection of commercial
scientific and clinical laboratories and partaken in the College of American Pathologists
Proficiency Testing program.
        I am the owner of multiple copyrighted multimedia and computer programs, all of
which concern the areas of my teaching and research. In addition, I am the recipient of
multiple honors, including the National Conference of Lawyers and Scientists (AAAS
and ABA; three-year appointment) (1994) and Distinguished Achievement Award in
                                             1
                                                                                      EXHIBIT
                                                                                          26
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 2 of 35



Research from the University of Texas (1995). As a Full Professor, I have supervised
the training of students in the department’s Master’s and Ph.D. degree programs. I was
also the Director of Graduate Studies in the Department of Biological Sciences from
1999 to 2003.
         Throughout my career, I have given over one hundred presentations, both alone
and with colleagues, covering the areas of my teaching and research. Examples of such
presentations are included in my curriculum vitae. I have also authored, both alone and
with colleagues, over 70 publications throughout the course of my career. A complete
list of such publications is included in my curriculum vitae.

Prior Testimony
        I have testified at trial or deposition in several cases. These include: Larry and
Jenice Taylor vs. Well Safe, Inc., 19th Judicial District Court, Parish of East Baton
Rouge, State of Louisiana, No. 485,470 Div. N, 2003 DNA Reference Lab, Inc. vs.
Jacob Park, et al., District Court, 37th Judicial District, Bexar County, Texas, Cause No.
2004-CI-14173, 2007; Ray Arnette et al. vs. NPC Services, Inc. et al., 19th Judicial
District Court, Parish of East Baton Rouge, State of Louisiana, No. 335,130, Division
“A”, 2005; Commonwealth of Massachusetts Sulfolk, State vs. Dwayne McNair,
Superior Court Criminal No.: 14 SUCR 10768; and Stacy Walker v. Spartan Chemical
Co. in Superior Court of California, County of Shasta, Case No.: 183016, 2018; Jon
Lund v. General Pest Control in the District Court of Stevens County, Kansas, Case No.
2017-CV-000018.

Data and/or Materials Considered or Relied Upon in Forming Opinion
      I have reviewed the following materials pertaining to the exposure to mold: 1)
Medical records of the residents of the Stewart’s home; and 2) Plaintiff’s Pre-Discovery
Disclosure of Core Information.

Compensation to be Paid for Study and/or Testimony
      I am being compensated at the base rate of $225.00 per hour for all work
performed by me in connection with this matter. My rate for testifying at deposition is
$2,500 per appearance, and my trial testimony rate is $2,500.

 Exhibits to be Used as a Summary of or Support for Opinion
       I may rely upon the data and/or materials identified above as a summary of or as
support for any and all opinions I may offer at depositions and/or the trial of this action.
In addition, I may rely upon additional exhibits that may be specifically created, either by
me or by others, for use at depositions and/or the trial of this action.


Statement of Opinions to be Expressed
The following symptoms were diagnosed, but not limited to, the individuals living in the
Stewart’s residence: Allergic rhinitis; hypothesia of skin; fatigue; seborrheic dermatitis;
migraine; conjunctivitis; itching, allergic reaction; nausea; abdominal cramping; skin


                                             2
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 3 of 35



rash; upper respiratory tract disease; congestion; nasal drainage; dermatological
disorder; keratosis; and pharyngitis.
The occurrence of some, if not all, of these symptoms are positively correlated with toxic
exposure to the following pathogens, which were identified in the residences found in
the immediate area:

Aspergillus/Penicillium-Like
This category is included on laboratory analysis reports for air samples containing
certain free spores without other identifying structures. The free spores of Aspergillus
and Penicillium (and other genera with small, round or ovoid, and colorless spores) are
essentially indistinguishable, using standard microscopic examination methods.

If required, cultured specimens can provide additional characteristics that will enable
technicians to determine what genus is represented. If sporulating structures are
present, Aspergillus is readily identifiable on tape samples. [Discovery of the Aspergillus
species requires the culture of the fungus under different conditions of media, humidity,
and temperature. Identifying Penicillium species is difficult, but, in some cases,
possible.]

These two allergenic molds are among those most often found in contaminated
buildings. Aspergillus is represented by numerous species, many of which produce toxic
substances. It may be associated with symptoms such as sinusitis, allergic
bronchopulmonary aspergillosis, and other allergic symptoms. As if not to be outdone,
Penicillium too is found in increased numbers in interiors. Some of its many species
produce toxic substances that can cause allergic reactions, mucous membrane
irritation, headaches, vomiting, and diarrhea.


Aspergillus
Reported to be allergenic. Members of this genus are reported to cause ear infections.
Many species produce mycotoxins that may be associated with disease in humans and
other animals. Toxin production is dependent on the species or a strain within a species
and on the food source for the fungus. Some of these toxins have been found to be
carcinogenic in animal species. Several toxins are considered potential human
carcinogens. Common cause of extrinsic asthma (immediate-type hypersensitivity: type
I). Acute symptoms include edema and bronchospasms; chronic cases may develop
pulmonary emphysema; may also be associated with sinusitis, allergic
bronchopulmonary aspergillosis, and other allergic symptoms.

Penicillium
 A wide number of organisms have been placed in this genus. Identification to species is
difficult. Often found in aerosol samples. Commonly found in soil, food, cellulose and
grains. It is also found in paint and compost piles. It may cause hypersensitivity
pneumonitis, allergic alveolitis in susceptible individuals. It is reported to be allergenic
(skin). It is commonly found in carpet, wallpaper, and in interior fiberglass duct
                                             3
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 4 of 35



insulation. Some species can produce mycotoxins. Common cause of extrinsic asthma
(immediate-type hypersensitivity: type I). Acute symptoms include edema and
bronchospasms; chronic cases may develop pulmonary emphysema. It may also cause
headaches, vomiting, and diarrhea.

Stachybotrys
Several strains of this mold (S. atra, S. chartarum, and S. alternans are synonymous)
may produce macrocyclic trichothecenes (one of which is Satratoxin H) that are
poisonous by inhalation. These mycotoxins, when present, are primarily associated with
the mold's spores.

Individuals with chronic exposure to Stachybotrys's toxins reported cold and flu
symptoms, sore throats, diarrhea, headaches, fatigue, dermatitis, hair loss, general
malaise, and psychological depression. For infants, the toxins create a vulnerability to a
serious condition called pulmonary hemosiderosis (bleeding in the lungs) where severe
bleeding can result in coughing blood or nosebleeds, and low grade bleeding can cause
chronic coughs and congestion with anemia. People who unknowingly handled material
contaminated with this mold described symptoms of cough, rhinitis, burning sensations
of the mouth and nasal passages, and cutaneous irritation at the point of contact,
especially in areas of abundant perspiration. The toxins produced by this mold will
suppress the immune system, affecting the lymphoid tissue and the bone marrow.
Animals injected with macrocyclic trichothecenes exhibited the following symptoms:
necrosis and hemorrhage within the brain, thymus, spleen, intestines, lung, heart, lymph
nodes, liver, and kidneys.

This is a dark-colored fungus that grows on building materials with a high cellulose
content and a low nitrogen content. It is slow growing when compared to other common
molds, and may not appear to compete well in their presence. Yet, when moisture levels
are high for prolonged periods, Stachybotrys may gradually become the dominating
genus (possibly because of its yield of mycotoxins, which are believed to be directed
against other molds and bacteria). This organism is usually difficult to find in indoor air
samples unless it is physically disturbed, but when it does appear it is an alert to find the
source, as it will likely be found growing in abundance. Its spores--which can be found
in a gelatinous mass--will die readily after release, but are still allergenic and can be
toxigenic. Areas with a relative humidity above 55%, and are subject to temperature
fluctuations, are ideal for toxin production.

Mold Allergy

   Most allergic responses to mold involve hay fever-type symptoms that can make you
miserable but aren't serious. However, certain allergic conditions caused by mold are
more severe. These include, but are not limited to (Mayo Clinic, 2018):


                                             4
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 5 of 35



   •   Mold-induced asthma. In people allergic to mold, breathing in spores can
       trigger an asthma flare-up. If you have a mold allergy and asthma, be sure you
       have an emergency plan in place in case of a severe asthma attack.
   •   Allergic fungal sinusitis. This results from an inflammatory reaction to fungus in
       the sinuses.
   •   Allergic bronchopulmonary aspergillosis. This reaction to fungus in the lungs
       can occur in people with asthma or cystic fibrosis.
   •   Hypersensitivity pneumonitis. This rare condition occurs when exposure to
       airborne particles such as mold spores causes the lungs to become inflamed. It
       may be triggered by exposure to allergy-causing dust at work.


Ochratoxin A
     Individuals exposed to Aspergillus and Penicillium in their homes are exposed to the
mycotoxin Ochratoxin A (OTA). It is a known nephrotoxic, immunotoxic, and
carcinogenic mycotoxin in animals and is present with elevated levels of Aspergillus and
Penicillium (Hope and Hope, 2012). It is classified as a class 2B, possible human
carcinogen by IARC. The National Toxicology Program (NTP) has designated OTA as a
“reasonably anticipated to be human carcinogen”. DNA adducts occur in animals
exposed to OTA which interfere with the DNA repair systems and cell cycle control
systems and serve as an initiating point of carcinogenesis (Hope and Hope, 2012).
    In humans, OTA has been detected in blood, urine, and breast milk, as well as renal
cell carcinomas, breast cancer, astrocytoma, inflamed bladder tissue, cell carcinoma,
and skin biopsies. In addition, OTA has been found in the umbilical cord and placental
tissue of a newborn whose mother had been exposed from a water-damaged home.
The mother had OTA in her breast milk, urine, and nasal secretions. Other family
members also tested positive for OTA in urine and nasal secretion samples (Hope and
Hope, 2012).

Causation
         In the scientific and medical fields, there is a process to determine Causation,
which establishes if clinical symptoms in an individual could, with at least 51%
probability, be the result of an exposure to a toxin, such as Formaldehyde. This process
is known as the Bradford Hill Criteria of Causation and is relied upon by scientific and
medical professionals.
         Sir Bradford Hill's criteria for causation were developed for use in the field of
occupational medicine, but have been widely applied in other fields. These criteria serve
as a general guide, and are not meant to be an inflexible list. Not all criteria must be
fulfilled to establish scientific causation. The key criteria required to establish causation
are commonly 1) temporal relationship, 2) specificity, and 3) biological plausibility
(Friedman, 2000). The expert has to provide scientific opinion, based on methods and
techniques generally used, and/or relying on peer reviewed publications for testability of
his opinion, that causation is more likely than not due to the toxin in question (51%
probability). The expert does not necessarily need to rely on epidemiology, or scientific
certainty "or provide scientific proof", but rather follow the guidelines applied in the U.S.
Supreme Court Daubert decision. The expert should know the accepted methodology to
                                              5
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 6 of 35



establish causation described in the scientific and medical literature and established
originally by Sir Bradford-Hill (1965). Use of this methodology supports the conclusion
that the residents in the Stewart household were exposed to, and suffered from, toxins
released by the presence of Aspergillus, Fusarium, Penicillium and other fungal strains
that were present in the immediate area of their residence.
   The findings, observations, and opinions, in this report are based on my scientific
knowledge, skill, experience, training, and education. My observations and opinions in
this report are based on generally accepted principles, methodologies, and standards
used throughout the toxicology profession. I have applied these reliable principles,
methodologies, and standards to the facts of this case, and in formulating my
observations and opinions stated in this report.
    I retain my right to change my opinions as I receive new information.

(electronic signature)
_____________________
Paul Goldstein, Ph.D.
Professor of Genetics and Toxicology
29 July 2018

Literature Cited
Bradford-Hill, A. Proc. Royal Soc. Med. 9, 295, 1965
Friedman, D. 2000 Sir Bradford-Hill: Criteria for Causation
Hope, J., Hope, B. 2012 J. Environ. Pub. Health, Article ID 835059




                                           6
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 7 of 35



Supplemental Expert Report of Paul Goldstein, Ph.D.

RE: Cody Stewart, et al. v. Hunt Southern Group, LLC, et al, USDC Civil Action No.
1:18-cv-00053-HSO-JCG


I received the nine reports generated by Allison Stock, PhD from the Rimkus Consulting
Group, Inc. Upon your request, I have responded to the opinions of Dr. Stock and
corrected Dr. Stock’s inadequacies and inaccuracies. In this document, I will address
her opinions in general and then, specifically in the matter of the Stewart case. I will also
conduct a differential diagnosis based upon a review of the toxic exposure
questionnaires completed by Plaintiffs, Plaintiffs’ smoking history and Plaintiffs’
depositions. Attached as Exhibit A to my supplemental report is a list of references cited
in this report.

Although Dr. Stock quotes from the World Health Organization, the Keesler cases are in
the State of Mississippi and under the auspices of the Mississippi State Department of
Health. Their official guidelines were ignored by Dr. Stock especially as she did not
quote from this government agency in charge of the health residents of the State of
Mississippi (48):

“How much mold can make me sick?
It depends. For some people, a relatively small number of mold spores can cause health problems. For
other people, it may take many more. The basic rule is, if you can see or smell it, take steps to eliminate
the excess moisture, and to cleanup and remove the mold.

Who is at greater risk when exposed to mold?
Exposure to mold is not healthy for anyone inside buildings.”

Are some molds more hazardous?
Allergic persons vary in their sensitivities to mold, both as to amount and type needed to cause reactions.
In addition, certain types of molds can produce toxins, called mycotoxins, that the mold uses to inhibit or
prevent the growth of other organisms. Mycotoxins are found in both living and dead mold spores.
Materials permeated with mold need to be removed, even after they are disinfected with cleaning
solutions. Allergic and toxic effects can remain in dead spores. Exposure to mycotoxins may
present a greater hazard than that of allergenic or irritative molds. Mycotoxins have been found in
homes, agricultural settings, food, and office buildings.

Detection

How can I tell if I have mold in my house?
If you can see mold, or if there is an earthy or musty odor, you can assume you have a mold
problem.

Since the susceptibility of individuals varies so greatly, sampling is at best a general guide. The simplest
approach is: if you can see or smell mold, you have a problem.”




                                               Exhibit A                                                   1
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 8 of 35



Although Dr. Stock does not agree with the well-known and accepted concept of “if you
can see it or smell it you have been exposed” she must understand that there are small
agents, called molecules, that can interact with structures inside your nose, called
membranes, that can elicit a physiological response. To clarify for Dr. Stock, this is one
of the five senses known as “smell.” In fact, the New York State Department of Health
also considers this to be a standard in toxicological analysis (42).
The Mississippi State Department of Health also understands that a dose-response
relationship is not possible under all circumstances, unless you have designed a
specific controlled experiment to determine such a relationship. This is not possible in a
residential environment. It is clear from their statement alone (48):
“How much mold can make me sick?
It depends. For some people, a relatively small number of mold spores can cause
health problems. For other people, it may take many more.”
That is one of the main reasons why health agencies have had difficulty in creating
advisory standards for molds found indoors. “Toxic effects (from mycotoxins) can
remain in dead spores” (48).
In fact, as Dr. Stock worked for the CDC, she should be familiar with literature from the
CDC in 2017(42):
“Mold growth, which often looks like spots, can be many different colors, and can smell musty. If you can
see or smell mold, a health risk may be present. You do not need to know the type of mold growing in
your home, and CDC does not recommend or perform routine sampling for molds. No matter what type of
mold is present, you should remove it. Since the effect of mold on people can vary greatly, either
because of the amount or type of mold, you can not rely on sampling and culturing to know your
health risk.” This explains why a “dose-response curve” cannot work well with mold exposure-a few
spores can elicit a great effect on some people whereas a massive dose would be needed to affect
others, even in the same cohort (48).

Dr. Stock does not understand the concept of a “cohort”, even though she espouses
(pg. 9 of her report) that the:
“Stewart family is not a cohort and to refer to them as such violates basic epidemiological
principles”.

The delineation of each of the nine families in these cases as a cohort for the analysis
of toxicological exposure is supported by the National Institute of Health and the U.S.
National Library of Medicine(43). The approved definition of a cohort is as follows:

“IUPAC Glossary of Terms Used in Toxicology, 2nd Edition
IUPAC Recommendations, 2007

cohort
Component of the population born during a particular period and identified by period of birth so that its
characteristics (such as causes of death and numbers still living) can be ascertained as it enters

                                                                                                            2
   Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 9 of 35



successive time and age periods. The term “cohort” has broadened to describe any designated group of
persons followed or traced over a period of time, as in the term cohort study (prospective study)”(43).

In addition, the textbook “Hayes’ Principles and Methods of Toxicology” (2014, 6th
Edition)(58) is one of the standards relied upon by toxicologists and used in universities
to teach thousands of students the science of toxicology. The accepted definition for
“cohort” is:
“A cohort is simply a group with some common characteristic (e.g. gender, ethnic background, health
behavior, or exposure to a particular chemical or medicine”.

Thus, each of the nine families, in each of their nine residences, comprises an individual
cohort, as defined by IUPAC and the classic textbook in toxicology. Dr. Stock has not
read these materials and prefers to rely on an old, perhaps out of date reference, i.e.
she cites an old private reference from a document from 2000 that has not undergone
peer-review and was produced only and solely for profit. Dr. Stock is relying upon a
single source for her opinion. To quote Dr. Stock’s report (page 8):
“the reliance on a single-source of information by (Dr. Stock…for this case) calls into question
the quality of (her) training as a scientist and is contrary to the accepted scientific method”.

Perhaps, Dr. Stock should take “stock” of her own analytical techniques and analysis of
extant scientific literature found in the literature databases from the CDC. The CDC
maintains a database (45, 46, 47) of over 400 relevant scientific papers and
literature on mycotoxins (ignored by Dr. Stock, page 5).
On page 2 of her report, Dr. Stock states:
“Scientific literature does not support Dr. Goldstein’s conclusions that mycotoxins in any form or
any dose are detrimental to humans.”

The CDC, New York State Department of Health, Mississippi State Department of
Health, and many peer-reviewed papers identify the fact that mycotoxins are extremely
hazardous to a person’s health (1,2,4,6,14,33,36,40,42,48,51,52,53, 54,56,57,60,
37,39,62, 63,38,64,65,34, and many others). In fact, the scientific literature identifies
the following symptoms (not the complete list) that have been attributed to exposure to
mycotoxins:
Asthma; rhinitis; bronchopulmonary disease; sinusitis; pneumonitis; sarcoidosis; fatigue;
neurological deficits; dermatitis; bleeding; blistering skin; headache; urticaria; otitis;
hoarseness; ache in joints; myalgia; oesophageal pain; laryngitis; vomiting;
gastroenteritis; asphyxiation; diarrhea; chest pain; dizziness; central nervous system
depression; tremor; nausea; abdominal pain; wheezing; alopecia; flu-like symptoms;
cold; malaise; itching; irritation; blisters; vertigo; burning pain; blurred vision; cough;
weakness; ataxia; hypotension; coagulopathy; eye irritation; skin irritation; sore throat;
mucous membrane irritation; pulmonary disease, fever, shortness of breath, convulsion,
nose bleed, brain abscess, immunocompromised, and pneumonia.

                                                                                                          3
  Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 10 of 35




The mycotoxin, Ochratoxin, identified in my report, is just one of many mycotoxins
produced by the various fungi invading the residences of these families, and was used
only to introduce the concept that mycotoxins can be inside your house. It was
not intended to be a complete list, the way Dr. Stock chose to interpret it. What follows
is only a partial list of different mycotoxins inherent to the fungal genera associated with
the Keesler cases (57):
       Mycotoxin                Organism
       Acetoxyscirpenediol      Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Acetyldeoxynivalenol     Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Acetylneosolaniol        Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Acetyl T-2 toxin         Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Aflatoxin                Aspergillus flavus, A. parasiticus
       Aflatrem                 Aspergillus flavus
       Altenuic acid            Alternaria alternata
       Alternariol              Alternaria alternata
       Austdiol                 Aspergillus ustus
       Austamide                Aspergillus ustus
       Austocystin              Aspergillus ustus
       Avenacein +1             Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Beauvericin +2           Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale

       Brevianamide             Aspergillus ustus
       Butenolide               Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Calonectrin              Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale

       Citrinin                 Aspergillus carneus, A. terreus, Penicillium citrinum, P. hirsutum, P.
                                verrucosum
       Citreoviridin            Aspergillus terreus, Penicillium citreoviride



       Cytochalasin E           Aspergillus clavatus
       Cyclopiazonic acid       Aspergillus versicolor
       Deacetylcalonectrin      Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                avenaceum, F. roseum, and F. nivale
       Deoxynivalenol diacetate Fusarium moniliforme, and F. nivale

                                                                                                         4
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 11 of 35



   Deoxynivalenol         Fusarium moniliforme, F. culmorum, F. avenaceum, F. roseum, and F.
   monoacetate            nivale
   Diacetoxyscirpenol     Fusarium moniliforme, F. equiseti
   Destruxin B            Aspergillus ochraceus
   Enniatins              Fusarium moniliforme, F. avenaceum, F. roseum, F. solani, and F.
                          nivale
   Fructigenin +1         Fusarium moniliforme, F. culmorum, F. avenaceum, and F. roseum
   Fumagilin              Aspergillus fumigatus
   Fumonisin B1           Fusarium moniliforme, F. culmorum, F. avenaceum, and F. nivale
   Fusaric acid           Fusarium moniliforme
   Fusarin                Fusarium moniliforme
   Gliotoxin              Alternaria, Aspergillus fumigatus, Penicillium
   HT-2 toxin             Fusarium moniliforme, F. culmorum, F. avenaceum, and F. nivale
   Ipomeanine             Fusarium moniliforme, F. culmorum, F. avenaceum, and F. nivale
   Islanditoxin           Penicillium islandicum
   Lateritin +1           Fusarium moniliforme, F. culmorum, F. avenaceum, and F. nivale
   Lycomarasmin +1        Fusarium moniliforme
   Malformin              Aspergillus niger
   Maltoryzine            Aspergillus spp.
   Moniliformin           Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                          avenaceum, F. roseum, and F. nivale
   Monoacetoxyscirpenol   Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                          avenaceum, F. roseum, and F. nivale
   Neosolaniol            Fusarium moniliforme, F. solani, F. culmorum, F. avenaceum, and F.
                          roseum
   Nivalenol              Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                          avenaceum, F. roseum, and F. nivale
   NT-1 toxin             Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                          avenaceum, F. roseum, and F. nivale
   NT-2 toxin             Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F. , F.
                          solani, avenaceum, F. roseum, and F. nivale
   Ochratoxin             Aspergillus ochraceus, Penicillium viridictum
   Oxalic acid            Aspergillus niger
   Patulin                Aspergillus clavatus, Penicillium expansum, Botrytis, P. roquefortii, P.
                          claviforme, P. griseofulvum
   Penicillic acid        Aspergillus ochraceus
   Penitrem               Penicillium crustosum
   Roridin E              Stachybotrys spp.
   Rubratoxin             Penicillium rubrum
   Rubroskyrin            Penicillium spp.
   Rubrosulphin           Penicillium viridicatum
   Rugulosin              Penicillium brunneum, P. kloeckeri, P. rugulosum
   Sambucynin +1          Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                          solani, F. avenaceum, F. roseum, and F. nivale
   Satratoxins, F,G,H     Stachybotrys chartarum, Trichoderma viridi
   Scirpentriol           Fusarium moniliforme, F. equiseti, F. oxysporum, F. culmorum, F.
                                                                                                 5
  Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 12 of 35



                              solani, F. avenaceum, F. roseum, and F. nivale

      Sterigmatocystin        Aspergillus flavus, A. nidulans, A. versicolor, Penicillium rugulosum
      T-1 toxin               Fusarium moniliforme, F. equiseti, F. culmorum, F. solani, F.
                              avenaceum, F. roseum, and F. nivale
      T-2 toxin               Fusarium moniliforme, F. equiseti, F. culmorum, F. solani, F.
                              avenaceum, F. roseum, and F. nivale
      Triacetoxyscirpendiol   Fusarium moniliforme, F. equiseti, F. avenaceum, F. roseum, and F.
                              nivale
      Trichodermin            Trichoderma viride
      Trichothecin            Trichothecium roseum
      Trichoverrins           Stachybotrys chartarum
      Trichoverrols           Stachybotrys chartarum
      Tryptoquivalene         Aspergillus clavatus
      Verrucarin              Stachybotrys chartarum
      Verruculogen            Aspergillus fumigatus, Stachybotrys chartarum
      Viopurpurin             Penicillium viridicatum
      Viomellein              Aspergillus spp. , Penicillium aurantiogriseum, P. crustosum, P.
                              viridicatum
      Viriditoxin             Aspergillus fumigatus

      Yavanicin+1             Fusarium culmorum, F. graminearum, F. oxysporum, F. roseum, F.
                              moniliforme, F. avenaceum, F. equiseti, and F. nivale
      Zearalenone             Fusarium culmorum, F. graminearum, F. oxysporum, F. roseum, F.
                              moniliforme, F. avenaceum, F. equiseti


Dr. Stock implies that she has experience and expertise in mold analysis, testing,
interpretation of data, and medical expertise in diagnosis. She is not a Medical Doctor,
yet she states (pg. 9): “to a reasonable degree of scientific and medical certainty”.
Her opinions, in this entire report, should be stricken and found unacceptable since she
asserts that she can have a medical opinion when she clearly cannot.
Furthermore, Dr. Stock has never held a tenure-track appointment at a university, and
has never published about molds or fungi in peer-reviewed literature. She has never
taught a required university class in Toxicology to students who will become
Toxicologists. According to her CV, she has never taught a university class or given a
seminar having anything to do with mycology or any fungus-related issues. She has
never taken a class in Mycology or the effects of fungi on people. She may be the
person to go to for carbon monoxide exposure according to her CV, but not mycology.

For my Master’s Degree, I took a course in Mycology. I developed an ELISA
immunoassay test for the detection of small molecules, which is the basis for the current
tests used to detect the presence of mycotoxins (66). This was published by invitation
from the American Chemical Society and presented to an International Symposium for
                                                                                                      6
  Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 13 of 35



“Monitoring Toxic Chemicals in Humans, Food, and the Environment”. In addition, I
developed a test for the detection of airborne allergens (67). I am a Full Member of the
Society of Toxicology, the preeminent society in this area. I have received research
grants from the National Institute of Health and the National Science Foundation in the
area of Toxicology, which were awarded on a peer-reviewed process by other
toxicologists. I have taught Toxicology, as a Full Professor of Toxicology, at the
University of Texas at El Paso, for many years and to many thousands of students. I
have published 15 papers in peer-reviewed journals in the area of Toxicology. I have
served as an Editor for peer-reviewed journals in the area of Toxicology.


Misinterpretation, or complete ignorance, of extant scientific literature is not accepted in
the scientific field. Yet, Dr. Stock, makes statements (pg. 2) like this:

“Dr. Goldstein ignores a large body of scientific literature that does not find an association
between mold exposures and airborne mycotoxin exposures in buildings and facilities”.

That statement is naïve. Dr. Stock has selectively and impartially ignored the massive
amount of literature dating back to the last millennium that refutes her statement. I have
attached a partial list which contains references to the contrary including statements
from the Mississippi State Department of Health (48) and papers in peer-reviewed
journals (7, 16, 22, 24, 25, 34, 36, 40, 56, 59, 63) and the references within these
articles. In addition, in 2004, the Institute of Medicine found there was sufficient
evidence to link indoor exposure to mold with numerous symptoms in otherwise healthy
people (42).

I relied upon the CDC (69), the Mississippi State Department of Health (48), and papers
published in refereed journals (i.e. 69), and citations within these papers, to compare
the analysis and mold remediation in the Keesler cases. Dr. Stock does not take that
into account when she states in her report (pg 3) that I do not know the appropriate
procedures or protocols for testing mold. Dr. Stock did not provide any references or
citations to state how she reviewed the same data, it is obvious that her opinions are
her own and not supported by any scientific literature.

Dose-response, i.e. where a greater dose elicits a greater response within a cohort,
works well in some cases, but is not assessable in others. Government agencies, but
not Dr. Stock, are aware of this, and that is why they take a few things into
consideration. First, there is hypervariability in the response of individuals to the number
of spores, as noted above. Second, dead spores still have mycotoxins associated with
them (see my list). Third, mycotoxins are well established as carcinogens (see my list of
references) and the Environmental Protection Agency recognizes the following fact (44):

“Under the current EPA default approach to hazard and dose-response assessment, cancer is
thought of as the consequence of chemically induced DNA mutation. Because a single
chemical-DNA interaction may lead to a mutation and since cancer is thought to arise from


                                                                                                 7
  Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 14 of 35



single cells, any dose, no matter how low, is assumed to have the potential to cause the
adverse effect.”

Given this statement, Dr. Stock still wants to rely upon a “dose threshold” effect (pg. 6)
which is clearly not possible to obtain in these residences and not applicable to
mycotoxins (see above). She continues to ignore the presence of any molds in the
residences because she is concentrating on the data that states the molds are present
outdoors (pg. 6). To her, the existence of molds inside is inconsequential because they
exist outside, a place where one can be exposed. The Mississippi State Department of
Health (48) offers a different interpretation. They understand that bacteria are also
outside the house and in our environment. Yet we clean our dishes, sinks, clothing, etc.
to remove as much as possible, since they cause disease. The same is true for molds
and mycotoxins, “Exposure to molds is not healthy for anyone inside buildings” (48) and
they allude to the significant amount of literature known to the layman as “sick building
syndrome” (see my list). In fact mycotoxins are much more dangerous than the mold
itself: “Exposure to mycotoxins may present a greater hazard than that of allergenic or
irritative molds”(48). Mycotoxins are still present in dead molds and as the fungal
fragments of the dead fungi escape into the air (16) or you touch them, the mycotoxins
are still potent and can cause disease.

Treating physicians are required to provide evidence of accuracy of testing (rule out
false positive and negatives, etc.) and methodology used for their interpretation in the
diagnosis of their patients. A complete medical history must be obtained from each
patient, including possible exposure to toxins. That is one of the reasons physicians ask
you about your recent travel experience. Dr. Stock does not understand this concept.
She states (pg 5):

“Dr. Goldstein ignores the occasions when a treating physician linked a specific symptom to a
cause other than mold exposure.”

Apparently Dr. Stock has accepted anything a treating physician opines on, without any
evidence whatsoever, or without considering the results of a strep test (not mentioned in
medical records), identification of viral isolates, notes in the physician’s medical records
of exposure to molds in the residence, etc. These points apparently are not important to
Dr. Stock but are to everyone else. Without proper procedures and testing, diagnoses
are merely suggestions and not supportable. I took that into consideration in my
opinions.

STEWART FAMILY

Cody Stewart stated he smoked socially and quit in 1998. No one else in the Stewart
family reported a history of smoking cigarettes in their depositions or completed
Exposure History Forms. From multiple photographs of their residence, and statements
from the Stewart family, it can be determined that “Black Mold” was growing throughout
the residence. Stachybotrys, described as “Black Mold”, is found in buildings with “sick
building syndrome” (56). Penicillium and Aspergillus have been identified in every
                                                                                                8
  Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 15 of 35



residence (8) in this investigation, thus, it is well-established that these two fungi are
well-established in the area and homes of these individuals. The Stewart residence was
fungus-infested and unhealthy to live in. The scientific literature does support the
following symptoms from the Stewart family with possible exposure to Stachybotrys,
Penicillium, and Aspergillus in their residence. This list is not all-inclusive but is
presented as an example.

Respiratory (53, 2)
Fatigue (1, 39, 40)
Dermatitis (1, 39, 53)
Nausea (1, 39, 52, 53)
Abdominal Pain (1, 37, 51, 52)

This report is based on the information available to me at this time. I reserve the right to
amend it as needed if I receive additional information. This report was prepared for the
exclusive use of Plaintiffs in this case and not intended for any other purpose.


Paul Goldstein, PhD

(electronic signature)

26 February 2019




                                                                                           9
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 16 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 17 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 18 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 19 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 20 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 21 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 22 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 23 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 24 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 25 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 26 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 27 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 28 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 29 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 30 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 31 of 35
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 32 of 35




List of Articles
Paul Goldstein, PhD

1) www. ncbi.nlm.nih.gov/pmc/articles/PMC1 64220/pd f/0050. pdf
        And all citations within this article
2) emergency.cdc.gov/agentltrichothecene/casedef.asp
        And all citations within this article
3) www. cdc. qov/mold/stachy. htm
4) hindawi.com/journals/jeph/2012/835059
        And all citations within this article
5) www.fao.org/docrep/005/Y1390E/y1390e04. htm
        And all citations within this article
6) www. cdc.gov!funqal/diseases!asperqillosis/symptoms.html
        And all citations within this article
7) www.ncbi.nlm.nih.gov/pubmed/16269780
        And all citations within this article
8) pubchem.ncbi. nlm.nih.gov/compound/sterigmatocystin#section=TOP
        And all citations within this database for specific mycotoxins
9) www.dhscahwnet.gov/org/ps/deodc/ehib/EHIB2/toxin producinq.html
        And all citations within this article
10) blacktoxicmolds.com/mycotoxins-mold.php
11) www.ncbi.nlm.nih.gov/pubmed/1 6238166
        And all citations within this article
12) www.apsnet.org/pu blications/apsnetfeatures/paqes/stachybotrys.aspx
        And all citations within this article
13) paradigmchange.me/mycotoxins
        And all citations within this article
14) articles. mercola .com/sites/articles/archive/201 1/09/03/molds-making-you-ill. aspx
        And all citations within this article
15) gjtplainslaboratory.com/qpl-blog-source/2017/8/1 0/a-brand-new-urine-test-
        for-mycotoxin-exposu re
16) www.ncbi.nlm.nih.gov/pubmed/12089037
        And all citations within this article
17) newtonlabortaory.com/mold
18) pubs.acs.org/doifabs/1 0.1021/ba-i 976-01 49.ch009
        And all citations within this article
19) bmcmicrobiol. biomedcentral.com/tracklpdf/1 0.1186/1471-2180-7-5
        And all citations within this article
20) pubchem.ncbi.nlm.nih.gov/compound/5284461#section=Top
        And all citations within this article



                                            1
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 33 of 35




21) pubchem.ncbi.nlm.nih.gov/compound/442530#section=Top
        And all citations within this article
22) link.springer.com/article/1 0.1 0071BF03032342
        And all citations within this article
23) www.ncbi.nlm.nih.gov/pubmed/81 16649
         And all citations within this article
24) www.ncbi.nlm.nih.gov/pubmed/9531 095
         And all citations within this article
25) ncbi.nlm.nih.gov/pubmed/8738349
         And all citations within this article
26) https:/!www.ncbi.nlm.nih.gov/pubmed/1 2102001
         And all citations within this article
27) Nathan, Neil, MD 2016 Mold and Mycotoxins, ISBN: 9781483575827
28)
https://www.researchqate.net/profile/Zeliko Jurjevic2/publicationhl 1443318 Biology an
d Ecology of Mycotoxigenic Aspergillus Species as Related to Economic and He
a Ith Concerns!links/59e5fbd7aca272390ee0 1 e44/Biology-and- Ecology-of
Mycotoxigenic-Aspergillus-Species-as-Related-to-Economic-and-Health-Concerns.pdf
            And all citations within this article
29)
https://www.researchgate.net/publication/298072808 Mycotoxin producers in the Asp
ergillus genus An update
            And all citations within this article
30) www.sciencedirect.com/science/article/pii/0960 168692904049
            And all citations within this article
31) https://ntp.niehs.nih.qov/ntp/roc/contentlprofiles!aflatoxins.pdf
            And all citations within this article
32) https://ntp.niehs. nih.gov/ntp!roc/contentlprofiles/ochratoxina. pdf
            And all citations within this article
33) ncbi.nlm.nih.gov/pmcIarticles/PMC4861 659/pdf/nihms-755754.pdf
            And all citations within this article
34) ncbi nim. nih .gov/pmc/articles/PMC3920250/pdf/toxins-06-00066. pdf
        .




            And all citations within this article
35) Newton microbial laboratory; newtonlaboratory.com
36) ncbi.nlm.nih.gov/pmc/articles/PMC93O1 0/pdf/am003269.pdf
            And all citations within this article
37) https:!!www.sciencedirect.com/scjence/artjcle/pi i/Si 319610310000827
           And all citations within this article
38)
http://Oweb b. ebscohostcom.l ib. utep.edu/ehostlpdfviewer/pdfviewer?vid=3&sjd=0b2b57
27-i c9c-4c66-8e07-2b1 6e045bae3%4Qpdc-v-sessmgrQ3
           And all citations within this article

                                          2
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 34 of 35




39) ncbi.nlm.nih.gov/pmc/articles/PMC2557730
           And all citations within this article
40) https:!/www.hindawi.com/Iournals!jeph/201 2/312836/
           And all citations within this article
41) wwwhealth.nygov/publications/6500/
          And all citations within this article
42) wwwcdc.qov/mold/dampness facts.htm
          And all citations within this article
43) envirotoxinfo. nlm. nih.gov/toxicology-glossary-c.html
          And all citations within this article
44) cfpub.epa.gov/ncea/risklrecordisplay.cfm?deid=20068
          And all citations within this article
45) search. cdc.gov/search/?q uery=mycotoxi ns&utf8=’&affi liate=cdc-main
          And all citations within this article
46) search.cdc.gov/search/?query=aflatoxin&sitelimit=&utf8=/&affiliate=cdc-main
          And all citations within this article
47) search.cdc.gov/search/?query=tricothecene&sitelimit=&utf8=J&affiliate=cdc-main
          And all citations within this article
48) msdh.ms.gov/msdhsite/ static/43,0,230,331 html
          And all citations within this article
49) Mtp://toxicology. usuedu/endnote/04302008003.pdf
          And all citations within this article
50) wwwsciencedirect. com/topics/agricultural-and-bioloqical-sciences/citrinin
          And all citations within this article
51) https://wwwomicsonlineorq/open-access/the-occurrence-properties-and
     significance-of-citrinin-mycotoxin-21 57-7471-1000321. php?aid=65382
          And all citations within this article
52) toxnet.nlm.nih.gov/cgi-bin/sis/search/a?dbs+hsdb:term+DOCNO+3522
          And all citations within this article
53) toxnet.nlm.nih.gov/cgi-bin/sis/search/a?dbs+hsdb:term+DOCNO+3s44
         And all citations within this article
54) wwwsciencedirect.com/science/article/pii/0732889387901 1 18
           And all citations within this article
55)
researchgate. net/publ ication/286 1 42546_Mycotoxin_production_i n_Cladosporium_spec
ies_influenced_by temperature regimes
          And all citations within this article
56) ncbi.nlm.nihgov/pmc/articles/PMCI 01430
          And all citations within this article
57) http://wwwmold-helporg/content/view/457/
          And all citations within this article
                                          3
Case 1:18-cv-00053-HSO-JCG Document 250-11 Filed 06/14/19 Page 35 of 35




58) Hayes’ Principles and Methods of Toxicology, 2014, CRC Press,       ed.,
          ISBN: 1842145371
59) ncbi.nlm.nih.gov/pubmed/1 0822509
          And all citations within this article
60) dhs.cahwnet.gov/org/ps/deodc/ehib/EHI B2/toxinproducing.html
          And all citations within this article
61) pubchem.ncbi.nlm.nih.gov/compound/sterigmatocystin#section=TOP
          And all citations within this article
62) www.drthrasher.org/ochratoxin
          And all citations within this article
63) apsnet. org/publications/apsneffeatures/pages/stachybotrys.aspx
          And all citations within this article
64) mdpi. corn/i 660-4601/14/7/719/xml
          And all citations within this article
65) www. ncbi.nlm. nihqov/pmc/articles/PMC2802673/pdf/bqp264pdf
          And all citations within this article
66) Immunoassays for Trace Chemical Analysis, 1990, Vanderlaan et al, editors,
         ISBN: 0841219052
67) Mansfield, L., Harris, N., Rael, E., Goldstein, P., and Acosta, T. 1988 Regional
individual allergen based miniscreen to predict IgE-mediated airborne allergy. Annals of
Allergy 61, 259-261
68) www.cdc.qov/mold/cleanuphtm
69) www.jacionline.org/article/S0091 -6749(07)02258-0/pdf
          And all citations within this article




                                           4
